-^Judgment unanimously affirmed. Memorandum: We have reviewed both the sworn warrant application of the police officers and the information given by the sworn informant to the issuing Magistrate and find that they were sufficient to support the issuance of the warrant (see, People v Sullivan, 56 NY2d 378, 384; People v Peterson, 159 AD2d 983, lv denied 76 NY2d 794). We find no error in County Court’s consideration of the information provided by the sworn informant to the issuing Magistrate and the court’s refusal to disclose that information to defendant (see, People v Franco, 167 AD2d 957; People v Diaz, 147 AD2d 912, lv denied 73 NY2d 1014; People v Delgado, 134 AD2d 951, lv denied 71 NY2d 895). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Den-man, P. J., Balio, Lawton, Fallon and Davis, JJ.